Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 10/01/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael E. Whitham on 11/15/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 10-12 and 14-15 have been replaced with the following amended claims:

Claims 10-12. (Cancelled).

Claims 14-15. (Cancelled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Statement of Reasons for Allowance

The prior art does not teach or fairly suggest an antibody having a heavy chain comprising i) the H-CDR1 of 14A5.2 mab, ii) the H-CDR2 of 14A5.2 mab and iii) the H-CDR3 of 14A5.2 mab and a light chain comprising i) the L-CDR1 of 14A5.2 mab, ii) the L-CDR2 of 14A5.2 mab and iii) the L-CDR3 of 14A5.2 mab; wherein the H-CDR1 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 31 to the amino acid residue at position 35 in SEQ ID NO:1;  the H-CDR2 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 50 to the amino acid residue at position 66 in SEQ ID NO: 1; the H-CDR3 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 99 to the amino acid residue at position 104 in SEQ ID NO: 1; the L-CDR1 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 24 to the amino acid residue at position 38 in SEQ ID NO: 2; the L-CDR2 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 54 to the amino acid residue at position 60 in SEQ ID NO: 2 and the L-CDR3 of 14A5.2 mab is defined by the sequence ranging from the amino acid residue at position 93 to the amino acid residue at position 101 in SEQ ID NO: 2.

Conclusion
7.	Claims 1-8, 13 and 16 have been allowed.

8.	Claims 1-8, 13 and 16 have been renumbered as claims 1-10 respectively.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/YAN XIAO/
Primary Examiner, Art Unit 1642